

Exhibit 10.2




APPLE INC.
NON-EMPLOYEE DIRECTOR STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT








NOTICE OF GRANT


Name:                    (the “Non-Employee Director”)    
Grant Number:    
No. of Units Subject to Award:    


Award Date:                
Vesting Date:     




This restricted stock unit award (the “Award”) is granted under and governed by
the terms and conditions of the Apple Inc. Non-Employee Director Stock Plan and
the Terms and Conditions of Restricted Stock Unit Award, which are attached
hereto and incorporated herein by reference.
You do not have to accept the Award. If you wish to decline your Award, you
should promptly notify Apple Inc.’s Stock Plan Group of your decision at
stock@apple.com. If you do not provide such notification within thirty (30) days
after the Award Date, you will be deemed to have accepted your Award on the
terms and conditions set forth herein.






--------------------------------------------------------------------------------







TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD
1.General. These Terms and Conditions of Restricted Stock Unit Award (these
“Terms”) apply to a particular restricted stock unit award (the “Award”) granted
by Apple Inc., a California corporation (the “Company”), and are incorporated by
reference in the Notice of Grant (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Award identified in the Grant Notice is
referred to as the “Non-Employee Director.” The effective date of grant of the
Award as set forth in the Grant Notice is referred to as the “Award Date.” The
Award was granted under and is subject to the provisions of the Apple Inc.
Non-Employee Director Stock Plan (the “Plan”). Capitalized terms are defined in
the Plan if not defined herein. The Award has been granted to the Non-Employee
Director in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Non-Employee Director. The Grant Notice
and these Terms are collectively referred to as the “Award Agreement” applicable
to the Award.
2.    Stock Units. As used herein, the term “Stock Unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Company’s Common Stock (“Share”) solely for
purposes of the Plan and this Award Agreement. The Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Non-Employee Director if such Stock Units vest pursuant to this Award
Agreement. The Stock Units shall not be treated as property or as a trust fund
of any kind.
3.    Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable as set forth in the Grant Notice. The vesting date set forth in
the Grant Notice is referred to herein as the “Vesting Date.”
4.    Continuance of Service. The vesting schedule requires continued service as
a member of the Board through the Vesting Date as a condition to the vesting of
the Award and the rights and benefits under this Award Agreement. Service as a
member of the Board for only a portion of the vesting period, even if a
substantial portion, will not entitle the Non-Employee Director to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of service as provided in Section 8 below and in
the Plan.
Nothing contained in this Award Agreement or the Plan shall be deemed to create
any obligation on the part of the Board to nominate any of its members for
reelection by the Company’s shareholders, nor confer upon the Non-Employee
Director the right to remain a member of the Board for any period of time, or at
any particular rate of compensation. Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the
Non-Employee Director without his or her consent thereto.
5.    Dividend and Voting Rights.
(a)        Limitations on Rights Associated with Stock Units. The Non-Employee
Director shall have no rights as a shareholder of the Company, no dividend
rights (except as expressly provided in Section 5(b) with respect to Dividend
Equivalent Rights) and no voting rights, with respect to the Stock Units or any
Shares underlying or issuable in respect of such Stock Units until such Shares
are actually issued to and held of record by the Non-Employee Director. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date upon which the Non-Employee Director will
become the holder of record thereof.
(b)        Dividend Equivalent Rights Distributions. As of any date that the
Company pays an ordinary cash dividend on its Common Stock, the Company shall
credit the Non-Employee Director with a dollar amount equal to (i) the per share
cash dividend paid by the Company on its Common Stock on such date, multiplied
by (ii) the total number of Stock Units (with such total number adjusted
pursuant to Section 7 of the Plan) subject to the Award that are outstanding
immediately prior to the record date for that dividend




1



--------------------------------------------------------------------------------




(a “Dividend Equivalent Right”). Any Dividend Equivalent Rights credited
pursuant to the foregoing provisions of this Section 5(b) shall be subject to
the same vesting, payment and other terms, conditions and restrictions as the
original Stock Units to which they relate; provided, however, that the amount of
any vested Dividend Equivalent Rights shall be paid in cash. No crediting of
Dividend Equivalent Rights shall be made pursuant to this Section 5(b) with
respect to any Stock Units which, immediately prior to the record date for that
dividend, have either been paid pursuant to Section 7 or terminated pursuant to
Section 8.
6.    Restrictions on Transfer. Except as provided in Section 6 of the Plan,
neither the Award, nor any interest therein or amount or Shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily.
7.    Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following the Vesting Date (and in all events not
later than two and one-half (2 ½) months after the Vesting Date), the Company
shall deliver to the Non-Employee Director a number of Shares (as evidenced by
an appropriate entry on the books of the Company or a duly authorized transfer
agent of the Company) equal to the number of Stock Units subject to the Award
that vest on the Vesting Date, unless such Stock Units terminate prior to the
Vesting Date pursuant to Section 8. The Non-Employee Director shall have no
further rights with respect to any Stock Units that are so paid.
8.    Effect of Termination of Service. If the Non-Employee Director ceases to
serve as a member of the Board for any reason other than death, the Stock Units
(as well as the related Dividend Equivalent Rights) shall terminate to the
extent such units have not become vested prior to the first date the
Non-Employee Director is no longer a member of the Board, and the Non-Employee
Director will have no rights with respect to, or in respect of, such terminated
Stock Units. If the Non-Employee Director ceases to serve as a member of the
Board due to his or her death, the Non-Employee Director’s unvested Stock Units
shall fully vest as of the date of the Non-Employee Director’s death.
9.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 7 of the Plan, the Board
shall make adjustments in accordance with such section in the number of Stock
Units then outstanding and the number and type of securities that may be issued
in respect of the Award. No such adjustment shall be made with respect to any
ordinary cash dividend for which Dividend Equivalent Rights are credited
pursuant to Section 5(b).
10.    Responsibility for Taxes. The Non-Employee Director agrees to report and
pay any and all income tax, social insurance, or payroll taxes (“Tax-Related
Items”) that arise as a result of the grant, vesting or settlement of the Award,
the subsequent sale of any Shares acquired at vesting and the receipt of any
dividends or Dividend Equivalent Rights. The Company is not responsible for
withholding with regard to the Tax-Related Items. However, the Company reserves
the right to withhold any Tax-Related Items to the extent circumstances change
and it is required to do so. In this regard, the Non-Employee Director
authorizes the Company, at its discretion and pursuant to such procedures as it
may specify from time to time, to satisfy any Tax-Related Items withholding
obligations that are legally required to be paid by the Non-Employee Director by
one or a combination of the following methods: (a) withholding from cash amounts
otherwise distributable to the Non-Employee Director by the Company; (b)
withholding otherwise deliverable Shares or from otherwise payable Dividend
Equivalent Rights to be issued or paid upon settlement of the Award (c)
arranging for the sale of Shares otherwise deliverable to the Non-Employee
Director (on the Non-Employee Director’s behalf and at the Non-Employee
Director’s direction pursuant to this authorization), including selling Shares
as part of a block trade with other participants in the Plan or other plans of
the Company; or (d) withholding from the proceeds of the sale of Shares acquired
upon settlement of the Award. The Company may refuse to distribute the Shares or
other property credited to the Non-Employee Director if the Non-Employee
Director fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this Section 10.




2



--------------------------------------------------------------------------------




11.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, deliver any documents related to the Award by electronic means or
request the Non-Employee Director’s consent to participate in the Plan by
electronic means. The Non-Employee Director hereby consents to receive all
applicable documentation by electronic delivery and to participate in the Plan
through an online or voice activated system established and maintained by the
Company or a third party vendor designated by the Company.
12.    Data Privacy. The Non-Employee Director acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Section 12. The Company and its related entities may hold certain personal
information about the Non-Employee Director, including the Non-Employee
Director’s name, home address and telephone number, date of birth, social
security number or other identification number, compensation, nationality, job
title, any Shares or directorships held in the Company, details of all options
or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Non-Employee Director’s favor (“Data”), for the
purpose of managing and administering the Plan. The Company and its related
entities may transfer Data amongst themselves as necessary for the purpose of
implementation, administration, and management of the Non-Employee Director’s
participation in the Plan, and the Company and its related entities may each
further transfer Data to any third parties assisting the Company or any such
related entity in the implementation, administration, and management of the
Plan. The Non-Employee Director acknowledges that the transferors and
transferees of such Data may be located anywhere in the world and hereby
authorizes each of them to receive, possess, use, retain, and transfer the Data,
in electronic or other form, for the purposes of implementing, administering,
and managing the Non-Employee Director’s participation in the Plan, including
any transfer of such Data as may be required for the administration of the Plan
or the subsequent holding of Shares on the Non-Employee Director’s behalf to a
broker or to other third party with whom the Non-Employee Director may elect to
deposit any Shares acquired under the Plan (whether pursuant to the Award or
otherwise).
13.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Non-Employee Director at the Non-Employee
Director’s last address reflected on the Company’s records, or at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be given only when received, but if the Non-Employee Director
is no longer a member of the Board, shall be deemed to have been duly given by
the Company when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.
14.    Plan. The Award and all rights of the Non-Employee Director under this
Award Agreement are subject to the terms and conditions of the provisions of the
Plan, which is incorporated herein by reference. The Non-Employee Director
agrees to be bound by the terms of the Plan and this Award Agreement. The
Non-Employee Director acknowledges having read and understood the Plan and this
Award Agreement. Unless otherwise expressly provided in other sections of this
Award Agreement, provisions of the Plan that confer discretionary authority on
the Board do not (and shall not be deemed to) create any rights in the
Non-Employee Director unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board so conferred by appropriate action
of the Board under the Plan after the date hereof.
15.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 10
of the Plan. The Company may, however, unilaterally waive any provision hereof
in writing to the extent such waiver does not adversely affect the interests of
the Non-Employee Director hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.




3



--------------------------------------------------------------------------------




16.    Limitation on the Non-Employee Director’s Rights. Participation in the
Plan confers no rights or interests other than as herein provided. This Award
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust. Neither the Plan
nor any underlying program, in and of itself, has any assets. The Non-Employee
Director shall have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the Stock Units, and rights no greater than the right to receive the
Common Stock as a general unsecured creditor with respect to Stock Units, as and
when payable hereunder.
17.    Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
18.    Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
19.    Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California without
regard to conflict of law principles thereunder.
20.    Choice of Venue. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Award Agreement, the parties hereby submit to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the Northern District of California, and no other courts, where this
grant is made and to be performed.
21.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Award Agreement shall be construed and interpreted consistent with that
intent.
22.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Non-Employee Director’s participation in the
Plan, on the Stock Units and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Non-Employee Director to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.






4

